Case: 10-10695    Date Filed: 08/26/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                         _________________________

                                No. 10-10695
                         _________________________

                      D.C. Docket No. 9:09-cv-80594-WPD

THE CITY OF RIVIERA BEACH,

                                                                  Plaintiff-Appellee,

                                      versus

THAT CERTAIN UNNAMED GRAY, TWO-STORY VESSEL
APPROXIMATELY FIFTY-SEVEN FEET IN LENGTH,
her engines, tackle, apparel, furniture, equipment and all other
necessaries appertaining and belonging in rem,

                                                                         Defendant,

FANE LOZMAN,

                                                               Claimant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                        __________________________

                                (August 26, 2013)

                ON REMAND FROM THE SUPREME COURT
                      OF THE UNITED STATES
               Case: 10-10695     Date Filed: 08/26/2013    Page: 2 of 3




Before MARCUS and EDMONDSON, Circuit Judges, FAWSETT,* District Judge.

PER CURIAM:

      Now before the Court are Appellant’s amended motion to remand this matter

to district court for an evidentiary hearing and Appellee’s motion to strike

Appellant’s reply in support of his motion for remand.

      When this matter was last before us, we affirmed the district court judgment in

favor of Appellee. However, the Supreme Court reversed, holding that the

structure in question was not a “vessel” for purposes of admiralty law, and thus that

the district court lacked subject matter jurisdiction over the City’s action (herein the

“Admiralty Action”). See City of Riviera Beach v. That Certain Unnamed Gray,

Two-Story Vessel Approximately Fifty-Seven Feet in Length, 649 F.3d 1259 (11th

Cir. 2011), reversed sub nom Lozman v. City of Riviera Beach, -- U.S. --, 133 S.Ct.

735 (2013). The Supreme Court expressly declined to remand for further

proceedings. Id., 133 S.Ct at 745-746.

      Appellant has not shown that, despite the district court’s lack of subject matter

jurisdiction over the underlying action, the court would nevertheless be authorized

to award him damages and attorney’s fees. Appellant’s motion for remand is

DENIED, without prejudice to his right to pursue in an appropriate forum any

remedies that may be available to him.


                                           2
                Case: 10-10695   Date Filed: 08/26/2013   Page: 3 of 3


      Appellee’s motion to strike is DENIED.

      The judgment of the district court is REVERSED, and this matter is

REMANDED with instructions to dismiss the action for lack of subject matter

jurisdiction.




                                         3